DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-18, drawn to a method of treating a subterranean formation.
Group II, claim 19, drawn to a chemical composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
the composition fluid of claim 19 (special technical feature; containing at least structural units of formula (I) and (II))  relates to a gastro-resistant vector for the oral
administration of a pharmaceutical and/or antigenic active substance

Ben Arous teaches a gastro-resistant vector for the oral administration of at least one pharmaceutical and/or antigenic active substance including an aqueous phase (W) and an oily phase (O) in the form of a water-in-oil (W/O)-type emulsion wherein the aqueous phase includes at least one active principle and between 2 and 40 wt. % of a hydrophilic polymer that is insoluble in an aqueous phase of pH<6.5. (Abstract) Furthermore, Ben Arous recites the that a vector, selected from hydrophilic polymers ([0018]) are chosen from derivatives of acrylamide, of acrylic acid and of vinylpyrrolidone, such as copolymers of acrylic acid and of 2-methyl-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (AMPS), copolymers of acrylamide and of 2-methyl-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid, copolymers of 2-methyl-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid and of (2-hydroxyethyl) acrylate, the homopolymer of 2-methyl-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid, the homopolymer of acrylic acid, copolymers of acryloylethyltrimethylammonium chloride and of acrylamide, copolymers of AMPS and of vinylpyrrolidone, copolymers of acrylic acid and of alkyl acrylates of which the carbon-based chain comprises between ten and thirty carbon atoms, and copolymers of AMPS and of alkyl acrylates of which the carbon-based chain comprises between ten and thirty carbon atoms. ([0020]). In addition, preparing an oily phase comprising one or more oils, and an emulsifying system, comprising one or more emulsifying surfactants and at least one hydrophilic polymer that is insoluble in an aqueous phase at pH<6.5 and optionally water for stabilizing the vector and adding water containing the active ingredient to be made 
In addition, other references with the same technical features for instance US Patent Application Number 20014/0343141 to Arvidsson et al. related to biological study related to the field of therapeutic use and US Patent Application Number 2017/0281755 to Jerome related to pharmaceutical field for therapy use. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If the applicant selects Group I, the following species selection applies:

synthetic polymer structural formula for claim 1 below, it would be the same for claim 10;
Formulas: I, and II; or
Formulas: I, II,  and III; or
Formulas: I, II, and IV; or
Formulas: I, II,  and V;  or
Formulas: I, II, III, and IV; or
Formulas: I, II, III, and V; or
Formulas: I, II, IV, and V or
Formulas: I, II, III, IV, and V;
Claims 4 and 13 selection would be the same accordingly to the selection of claims 1 and 10, synthetic polymer structural formula selection.
The applicant is to select the type of breaker compound between organic or inorganic and what type (list selected) of claim 6. Claim 15 would be the same as claim 6,
The applicant is to select between a multivalent metal ion or metal complex of claim 8. Claim 17 would be the same as claim 8.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  2, 3, 5, 7, 9, 11, 12, 14, 16, and 18.

If the applicant selects Group II, the following species selection applies:

The applicant is to select the type of synthetic polymer structural formula for claim 19 below:
Formulas: I, and II; or
Formulas: I, II,  and III; or
Formulas: I, II, and IV; or
Formulas: I, II,  and V;  or
Formulas: I, II, III, and IV; or
Formulas: I, II, III, and V; or
Formulas: I, II, IV, and V or
Formulas: I, II, III, IV, and V.

  	Applicant is required, in reply to this action, to elect a single species to
which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/05/2021